Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 8, 2020

                                      No. 04-19-00831-CV

     IN THE MATTER OF THE GUARDIANSHIP OF CARLOS BENAVIDES, JR.

                   From the County Court at Law No 1, Webb County, Texas
                             Trial Court No. 2011PB6000081L2
                          Honorable Hugo Martinez, Judge Presiding


                                         ORDER
        Appellant’s opposed motion for an extension of time to file a response to appellee’s
motion to dismiss is granted. We order appellant to file the response by January 23, 2020.
Counsel is advised that a failure to comply with this order may result in the dismissal of this
appeal without further notice. Counsel is also advised that no further extensions of time will be
granted absent a timely motion that (1) demonstrates extraordinary circumstances justifying
further delay, (2) advises the court of the efforts counsel has expended in preparing the response,
and (3) provides the court reasonable assurance that the response will be completed and filed by
the requested extended deadline. The court does not generally consider a heavy work schedule to
be an extraordinary circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court